IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                     Assigned October 31, 2011

   MAMAKEH MAMADI JAWARA v. LATOYA MICHELLE JAWARA

                      Appeal from the Circuit Court for Davidson County
                           No. 07D2598      Carol Soloman, Judge


                    No. M2011-02256-COA-R3-CV - Filed October 31, 2011




This is an appeal from a divorce decree entered on August 5, 2008. Because the appellant
voluntarily dismissed her first appeal from the same divorce decree in 2008, and did not file
her current notice of appeal with the trial court clerk within the time permitted by Tenn. R.
App. P. 4, we dismiss the appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

F RANK G. C LEMENT, J R., J., A NDY D. B ENNETT, J., and R ICHARD H. D INKINS, J.

LaToya Michelle Jawara, Nashville, Tennessee, Pro Se.

Mamakeh Mamadi Jawara, Antioch, Tennessee, Pro Se.

       ______________________________________

                                    MEMORANDUM OPINION 1

      The trial court entered a final decree of divorce on August 5, 2008. The wife, LaToya
Michelle Jawara, filed a timely notice of appeal to this court. However, on September 4,
2008, Ms. Jawara filed a motion for voluntary dismissal of her appeal pursuant to Tenn. R.

       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
App. P. 15. The court dismissed the appeal on September 16, 2008. In 2011, Ms. Jawara
contacted the clerk of this court about “reopening” her appeal. She was informed that the
appeal was over and could not be reopened. Not satisfied with the clerk’s response, on
October 11, 2011, Ms. Jawara filed with the trial court clerk a second notice of appeal from
the August 5, 2008 order. The trial court clerk transmitted the notice to this court in
accordance with Tenn. R. App. P. 5, and the clerk assigned the notice of appeal a new appeal
number. On October 24, 2011, this court ordered Ms. Jawara to show cause why this new
appeal should not be dismissed. Ms. Jawara has filed a response which sets forth her position
regarding the underlying divorce action, but fails to show good cause why the appeal should
not be dismissed.

       Ms. Jawara’s first appeal was dismissed, at her request, on September 16, 2008. No
petition to rehear or Tenn. R. App. P. 11 application was filed, and the time for such filings
has long since expired. The first appeal is over and cannot be “reopened.” The notice of
appeal filed on October 11, 2011 was untimely. Tenn. R. App. P. 4. Moreover, a party
cannot file a new appeal from a judgment which has already been appealed and the appeal
dismissed with prejudice. Accordingly, the trial court’s August 5, 2008 judgment has
become final and cannot be appealed.

      The appeal is hereby dismissed. The costs are taxed to LaToya Michelle Jawara for
which execution, if necessary, may issue.


                                                   PER CURIAM




                                             -2-